Citation Nr: 1825743	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Counsel



REMAND

The Veteran served on active duty from February 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2013 statement, the Veteran contends that he has severe vertigo due to military acoustic trauma.  Additionally, in his November 2014 substantive appeal (VA Form 9), the Veteran contends he has vertigo that is due to an in-service TBI event and that since such event, his vertigo has continued.

A September 11, 2008, VA treatment record shows that the Veteran complained of two episodes of vertigo two years ago and was evaluated by a private ENT.  Additionally, the Veteran was afforded an April 2014 VA examination.  The examiner reported a diagnosis of benign paroxysmal positional vertigo (BPPV) and that a December 8, 2006, medical examination from Dr. James Meltzer (ENT) was reviewed along with urgent care documents from March 16, 2004, and April 28, 2006.  However, these records from a private ENT and/or Dr. Meltzer and urgent care visits do not appear to be currently associated with the claims file; thus, they should be requested on remand.  

Ongoing VA medical records should also be requested.

On remand, the Veteran should also be afforded another VA examination with a medical opinion, to include consideration of any newly obtained records and the Veteran's theories regarding the etiology of his vertigo.  The Board notes that the Veteran has contended that he experienced in-service acoustic trauma (as reflected in an April 2014 VA hearing loss and tinnitus examination) and TBI with loss of consciousness, to which he attributes his current vertigo.  At the April 2014 examination, the examiner also indicated that the Veteran had signs or symptoms attributable to Meniere's syndrome, to include hearing impairment with attacks of vertigo and cerebellar gait as well as staggering.  Thus, the new VA examination report should clarify the Veteran's diagnosis with regard to his vertigo, i.e., whether the Veteran have Meniere's syndrome that is causing his current vertigo.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for vertigo.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, request the December 8, 2006, medical examination from Dr. James Meltzer (ENT) along with urgent care documents from March 16, 2004, and April 28, 2006, that was reviewed by the April 2014 VA examiner; and any private ENT records dated prior to the Veteran's September 11, 2008, VA treatment.

3.  Thereafter, schedule the Veteran for a VA examination in connection with the vertigo claim.

The examiner should first determine whether the Veteran has, or has had, a disability manifested by vertigo.  If not, is should be explained why this is so.

If so, the examiner should provide an opinion as to whether such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service; and to include consideration of the Veteran's contentions that his vertigo is related to in-service acoustic trauma and/or TBI with loss of consciousness.

Given the April 2014 VA examiner's report of signs or symptoms attributable to Meniere's syndrome (to include hearing impairment with attacks of vertigo and cerebellar gait as well as staggering), the examiner should also clarify Veteran's diagnosis with regard to his vertigo, i.e., does the Veteran have Meniere's syndrome that is causing his current vertigo?

A complete rationale or explanation should be provided for any opinion given.

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

